IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-20143
                           Summary Calendar



EDWARD GUZMAN,

                                           Plaintiff-Appellant,

versus

G. W. SMITH; B. ROGEEN; C.R. ELLINGSBURG; JANE DOE, Doctor;
JOHN DOE, doctor; JANE DOE, Grievance Coordinator; JOHN DOE,
Grievance Coordinator,

                                           Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-3047
                        --------------------
                          December 22, 2000
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Edward Guzman, Texas prisoner # 538210, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint as frivolous.

Guzman argues that prison officials acted with deliberate

indifference to a serious medical need when they made him work on

the hoe squad, which aggravated Guzman’s injuries to his wrist,

arm, and knee.    He also argues that the prison doctors acted with

deliberate indifference when they refused to place restrictions

on his work assignment to prevent him from having to work on the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20143
                                -2-

hoe squad.   Guzman additionally contends that prison officials

retaliated against him for having filed grievances.

     A review of the record reveals that the prison officers did

not act with deliberate indifference to a serious medical need by

assigning Guzman to the hoe squad and that the prison doctors did

not acted with deliberate indifference for not placing

restrictions on Guzman’s work classification.   See Jackson v.

Cain, 864 F.2d 1235, 1246-47 (5th Cir. 1989); Reeves v. Collins,

27 F.3d 174, 176-77 (5th Cir. 1994).   The record further reveals

that Guzman’s retaliation claim was conclusional and insufficient

to establish a viable claim for 42 U.S.C. § 1983 relief.     See

Whittington v. Lynaugh, 842 F.2d 818, 820 (5th Cir. 1988).    The

district court did not abuse its discretion when it dismissed

Guzman’s claims as frivolous.   See Denton v. Hernandez, 504 U.S.
25, 31-34 (1992).   The judgment of the district court is

AFFIRMED.